  

ase 1:20-cv-05636-JGK Document 32 Filed 05/28/21 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

KAUFMAN DOLOWICH VO LUCK Kaufman Deolowich & Voluck, LLP
ATTORNEYS #0 AM 135 Crossways Park Drive, Suite 201
Woodbury, New York 11797
Matthew Cohen, Esq. USDS SDNY COI SONNE
Email: meohen@kdvlaw.com Telephone: 516.681.1100
, DOCUMENT Facsimile: 516.6811101
ELECTRONICALLY FILED wwew.kdvlaw.com
DOC #:_
DATE FILED: .§ 2g 2p May}28, 2021
VIA ECF APPLICATION GRANTED

Hon, John G, Koelt! . -... SO ORDERED

U.S, District Judge

United States District Court

Southern District of New York

Daniel Patrick Moynihan United States Courthouse

500 Pearl St.

New York, New York 10007

John G. Koelll, US.D.J.
/ —
°/ 2S /2 /

  

Re: Antonio Perez v. 666 LLC, Genesis Realty Group LLC, Jac Zadrima,
William Fernandez, and Wilfredo Cuascut
Case No. 20-cv-05636 (JGK)

Dear Judge Koeltl:

We represent the Defendants in the above-referenced action.

We write, jointly with Plaintiffs counsel, to respectfully request an extension of the

deadline to file the motion for approval of the settlement from May 28, 2021 until June 11, 2021.
While the parties have made significant progress on the settlement paperwork, this extension is
respectfully requested to provide time for the parties to complete and finalize the settlement
paperwork. This is the first request for an extension of this deadline.

Thank you for your consideration of the foregoing.

Respectfully yours,
Kaufman Dolowich & Voluck, LLP

By:

 

Matthew Cohen
ce: All counsel of record via ECF

4840-1090-1960, v. 1

New York [| New Jersey £ Pennsylvania | Florida | Illinois 1 California

 
